Title: From George Washington to Tobias Lear, 5 August 1795
From: Washington, George
To: Lear, Tobias


          
            My dear Sir,
            Mount Vernon 5th Augt 1795
          
          It is my intention, at present, to be in Georgetown to morrow; but as I have been sending to the post-Office in Alexandria every day since friday last, for letters, without having received any from the Officers of Government; and may, by this days mail find such an accumulation of them, as to make it impracticable for me to give them proper attention—prepare answers against Saturday morning—and be on business in Georgetown at the sametime; I now send you a power of Attorney to act for me (if I should not be there) in the latter case. In haste I am Your Affecte Servt
          
            Go: Washington
          
        